Case 1:10-cr-00475-VB Document 42 Filed 08/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

=---X i

UNITED STATES OF AMERICA, : sec ef Fa

: SCHEDULING ORDER
v.

_ 10 CR 475 (VB)
ALVINO FOUNTAIN,
Defendant.
X

The pending violation of supervised release in the above-captioned case having been

reassigned to the undersigned, the next conference in this case is scheduled for November 9

 

2021, at 10:00 a.m., which is the same date and time as the next scheduled court appearance in

 

United States v. Alvino Fountain, 21 CR 421 (VB).

Dated: August 20, 2021
White Plains, NY

SO ORDERED:

er

Vincent L. Briccetti
United States District Judge

 
